DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6-8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Terasaka et al.
	There is disclosed in Terasaka a mixing device comprising an elongated body 32 having a central bore 32S that extends between proximal and distal ends of the body, and a plurality of channels X1, X2 formed in an outer surface of the body, the plurality of channels extending between the proximal and distal ends, and including at least two bends along their lengths (fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaka et al. in view of Greter et al.
	Greter discloses that it is known in the art to form a plurality of longitudinal mixing channels with bends comprising a curve, some of which being at least 180 degrees.
	It would have been obvious to one skilled in the art to modify the channel shapes of Terasaka with the teachings of Greter, in order to improve the ability of the device to mix a gas with a liquid material.
Claims 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaka et al.
	Terasaka discloses the claimed invention except for the recited length, channel radius, channel collective volume and channel length to radius ranges. It would have been obvious to one skilled in the art to construct the device of Terasaka within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaeta et al. ‘938 in view of Terasaka et al.
	Gaeta discloses a system comprising: a wine bottle 12 including a neck 14; and an aerator 22 disposed entirely within the container and at least partially within the neck, the aerator including a body having a length extending from a fist end to a second end, the body defining a bore 24 extending through the entirety of the body, and a plurality of channels 28 formed in an outer surface of the body, the plurality of channels extending between the proximal and distal ends.
	Terasaka, as discussed in the rejection above, discloses the use of bends along the length of a plurality of channels on a mixing body.
	It would have been obvious to one skilled in the art to modify the channels of Gaeta with the teachings of Terasaka, in order to improve the mixing of air with wine along the aerator surface as it is discharged from the bottle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Spyropoulos et al., Devoy et al., Codrorniz et al., Meager and Pellegrini are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761